UNITED STATES DISTRICT COURT ff \)
WESTERN DISTRICT OF NEW YORK Ae /

 

JASON ARMSTRONG,
Plaintiff,
Vv. 18-cv-1380-JLS

DR. KEN JIN, M.D., DR. PAULA
BOZER, M.D.,

Defendants.

 

DECISION AND ORDER

On November 30, 2018, Plaintiff Jason Armstrong commenced this action.
Docket Item 1. On July 16, 2019, Defendants moved to dismiss Plaintiffs
intentional infliction of emotional distress cause of action for failure to state a
claim. Docket Item 15. Plaintiff opposed the motion on July 23, 2019. Docket
Item 18. Defendants did not file any reply papers.

On August 27, 2019, this case was referred to United States Magistrate
Judge Leslie G. Foschio for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).
Docket Item 21. On January 30, 2020, Judge Foschio issued a Report and
Recommendation (“R&R”) recommending that the defendants’ motion should be
granted. Docket Item 24. The parties did not object to the R&R, and the time to do
so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

A district court may accept, reject, or modify the findings or recommendations

of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P, 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to
which no objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).
Although not required to do so in light of the above, this Court nevertheless
has reviewed Judge Foschio’s R&R as well as the parties’ submissions on the
motion. Based on that review and the absence of any objections, the Court accepts
and adopts Judge Foschio’s recommendation to grant the defendants’ motion. For
the reasons stated above and in the R&R, Defendants’ motion to dismiss Plaintiffs
claim for intentional infliction of emotional distress is GRANTED.
The case is referred back to Judge Foschio for further proceedings consistent

with the referral order of August 27, 2019.

SO ORDERED.

Dated: March 6, 2020
Buffalo, New York

| A en
JOHN'L. SINATRA, JR. ee
UNITED STATES BISTRICT JUDGE

 
